Citation Nr: 0701404	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  04-17 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick Watts, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1969 to October 
1970. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that denied the benefit sought on 
appeal. 

Due to a recent precedential opinion by the U.S. Court of 
Appeals for Veterans Claims (Court), this appeal is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC, to assure compliance with applicable law. VA 
will notify the veteran if further action is required on her 
part.


REMAND

The veteran's claim for service connection for a psychiatric 
disorder, variously classified, was previously considered and 
denied. Most recently, a rating decision dated in May 1995 
denied service connection for a "mental disorder." The 
veteran was notified of these decisions and her appeal rights 
and did not appeal. Therefore, the veteran is required to 
submit new and material evidence to reopen the previously 
denied claim. 

In connection with this claim, the RO provided notice as 
required by 38 U.S.C.A. § 5103(a) (2002) and 38 C.F.R. 
§ 3.159(b) (2006). However, in Kent v. Nicholson, 20 Vet. 
App. 1, 9 (2006), it was held, in part, that VA's duty to 
notify a claimant seeking to reopen a claim included advising 
the claimant of the evidence and information that was 
necessary to reopen the claim and notifying the claimant of 
the evidence and information that was necessary to establish 
entitlement to the underlying claim for the benefit sought. 

The Court further held that VA must, in the context of a 
claim to reopen, look at the basis of the denial in the prior 
decision and provide a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial. The record does 
not reflect that the veteran was provided notice that 
complies with the Kent ruling in connection with the claim as 
to whether new and material evidence had been submitted to 
reopen a claim for service connection for her psychiatric 
disorder. 

Also, an April 2004 Statement of the Case addressed the issue 
currently on appeal. However, additional pertinent evidence, 
including progress notes from a VA medical center, were 
created and associated with the claims file subsequent to the 
April 2004 Statement of the Case. 

Accordingly, this case is REMANDED for the following actions:

1. The veteran should be provided 
notice consistent with the requirements 
of 38 U.S.C.A. § 5103(a) (2002) and 
38 C.F.R. § 3.159(b) (2006) and the 
Court's guidance in Kent v. Nicholson, 
20 Vet. App. 1, 9 (2006). Apart from 
any other requirements applicable under 
38 U.S.C.A. § 5103(a) (2002) and 
38 C.F.R. § 3.159(b) (2006), the RO 
should advise the veteran of the 
evidence and information that is 
necessary to reopen the claim and the 
evidence and information that is 
necessary to establish entitlement to 
the underlying claim for the benefits 
sought. In doing so, the RO should 
advise the veteran of the element or 
elements required to establish service 
connection that were found to be 
insufficient in the previous denial. 

2. When the development requested has 
been completed, the case should again 
be reviewed by the RO on the basis of 
any additional evidence, including all 
evidence associated with the claims 
file subsequent to the April 2004 
Statement of the Case. If the benefit 
sought is not granted, the veteran and 
her representative should be furnished 
a Supplemental Statement of the Case 
and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development and to assure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006). 



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).


